DETAILED ACTION
This action is in response to the application filed 12/17/2019.
Claims 1-26 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner would like to note the citation of Buchheit in the following rejections.  While applicant has argued that the vision correction method of Buchheit to be non-functional in the parent application 15/246,255, this feature is not being utilized in the current rejections.  The teaching of Buchheit of storing user profiles in association with vision parameters on a server is being utilized in that the examiner finds that one of ordinary skill in the art at the time the application was filed, given the teachings of Ogilvie in view of Huang, and further in view of Buchheit, would have found it to be obvious to have stored the vision profile of Ogilvie in a server as taught by Buchheit.  While the vision correction of Buchheit may or may not be functional, this is found to be non-consequential, as storing information on servers was a well known and functional technique at the time, and one of ordinary skill, having read both Ogilvie and Buchheit, would have found it obvious to have done so.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 5-15, and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-15, and 20 of U.S. Patent No. 10,564,831, hereinafter ‘831. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below, while not identical, each limitation of the subject claims is taught by ‘831

As per instant claim 1, claims 1 and 3 of ‘831 teaches the following:
Instant Claim 1				Claim 1 of ‘831
An electronic device for use by a user having reduced visual acuity to fine tune a prescription thereof corresponding with their reduced visual acuity, the device comprising: 

An electronic device for use by a prescribed user having reduced visual acuity, the device comprising:
digital output display screen and a light-field optics layer defined by a light-field optics parameter; 

a digital display;
a hardware processor; and 

a hardware processor; and
a non-transitory computer-readable medium having statements and instructions stored thereon for execution by said hardware processor in correcting an output image to be rendered by said single digital output display screen in accordance with an image pre-filtering function,
a non-transitory computer-readable medium having statements and instructions stored thereon for execution by said hardware processor in correcting an output image to be rendered by said digital display in accordance with a designated image correction,
wherein said image pre-filtering function receives as input said light-field optics parameter and a progressively adjustable vision correction parameter that corresponds to vision correction prescriptions and that is progressively adjusted to output, in real-time, a correspondingly corrected output image until said correspondingly corrected 



wherein said digital display comprises a light-field display including a digital output display screen and a light-field display optics layered thereon and defined by at least one light- field optics parameter so to concurrently produce a number of controllable angularly defined display views, and 

wherein said image correction function comprises an image pre-filtering function that receives as input said at least one light-field optics parameter and said at least one designated user-specific vision correction parameter to output said correspondingly corrected output image via said light-field display in accordance 



	While claim 1 of ‘831 does not explicitly teach of adjusting the parameter in “real-time”, claim 2 of ‘831, which depends upon claim 1, recites, in part, “a dynamic vision correction scaling function that dynamically adjusts said at least one vision correction parameter in real-time….”

Regarding instant claim 2, claims 1 and 3 of ‘831 teach the device of instant claim 1 as described above.  The remaining limitations of instant claim are taught by claim 7 of ‘831.

Regarding instant claims 5-13, claims 1 and 3 of ‘831 teach the device of instant claim 1 as described above.  The remaining limitations of instant claims 5-13 are taught by claims 2-7 and 11-13 of ‘831 respectively.

As per instant claim 14, claim 14 of ‘831 teaches the following:
	Instant claim 14				Claim 14 of ‘831
A non-transitory computer-readable medium having statements and instructions stored thereon for execution by a hardware processor to implement an 


a progressively adjustable vision correction parameter corresponding to vision correction prescriptions;
access at least one designated user vision correction parameter selected from a plurality of available correction parameters to correspond with the reduced visual acuity of the user;
correct an output image of the electronic device in accordance with an image pre-filtering function that receives as input said light-field optics parameter and said progressively adjustable vision correction parameter to output a correspondingly 


output said correspondingly corrected output image via said light-field display in accordance with said number of controllable angularly defined display views so to at least partially compensate for the user's reduced visual acuity.


While claim 14 of ‘831 does not explicitly teach of “progressively adjusting” the parameter, claim 15 of ‘831, which depends upon claim 14, recites, in part, “a dynamic vision correction scaling function that dynamically adjusts said at least one vision correction parameter in real-time….”

Regarding instant claim 15, claims 14 and 15 of ‘831 teach the medium of instant claim 14 as described above.  The remaining limitations of instant claim 15 are taught by claim 2 of ‘831.

Regarding instant claim 18, claims 14 and 15 of ‘831 teach the medium of instant claim 14 as described above.  The remaining limitations of instant claim 18 are taught by claim 13 of ‘831.

As per instant claim 19, the limitations of claim 19 are substantially similar to those of instant claim 1 and are rejected using identical reasoning.

As per instant claim 20, claim 20 of ‘831 teaches of a network and server aspects of the claim.  The remaining limitations of claim 20 are substantially similar to those of instant claim 1 and are rejected using identical reasoning.

Regarding instant claims 21-23, ‘831 teaches the system of instant claim 20 as described above.  The remaining limitations of claims 21-23 are taught by claims 2, 5, and 7 of ‘831 respectively.

As per instant claim 24, claim 20 of ‘831 teaches of a network and server aspects of the claim.  The remaining limitations of claim 24 are substantially similar to those of instant claim 1 and are rejected using identical reasoning.

Regarding instant claim 25, ‘831 teaches the device of instant claim 24 as described above.  The remaining limitations of claim 25 are taught by claim 5 of ‘831.

Regarding instant claim 26, ‘831 teaches the device of instant claim 1 as described above.  The remaining limitations of claim 26 are taught by claim 1 of ‘831.

Claims 3, 4, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of ‘831 in view of Huang et al. (US 6,483,485), hereinafter ‘485. 

Regarding instant claims 3 and 4, ‘831 teaches the device of claim 1 as described above.  However, ‘831 does not explicitly teach of adjusting the vision correction parameter based on a time of day or ambient lighting.  In a similar field of endeavor, ‘485 teaches of a method of adjusting display settings based upon user vision characteristics (see abstract).  As ‘485 further teaches in the abstract, an “illumination of an environment of a VDT user” is determined when calculating display settings.  As a time of day may determine such environmental lighting, this is interpreted as encompassing both applicant’s “time of day” and “ambient lighting”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the vision correction method of ‘831 with the lighting determination of ‘485.  One of ordinary skill would have been motivated to have made such modification because as ‘485 teaches in column 1, lines 19-43, taking into 

Regarding instant claims 16 and 17, ‘831 teaches the medium of claim 14 as described above.  The remaining limitations of claims 16 and 17 are substantially similar to those of claims 3 and 4 respectively, and are rejected using identical reasoning.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12, 14-17, 19-21, 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable Ogilvie (US 7,891,813), in view of “Eyeglasses-free Display:  Towards Correcting Visual Aberrations with Computational Light Field Displays”, by Huang et al., taken from http://web.media.mit.edu/~gordonw/VisionCorrectingDisplay/, published August 2, 2014, hereinafter Huang.

As per claim 1, Ogilvie teaches the following:
An electronic device for use by a user having reduced visual acuity to fine tune a prescription thereof corresponding with their reduced visual acuity, (see abstract), the device comprising: 
a hardware processor, (see Fig. 2, 202); and 
a non-transitory computer-readable medium, (see Fig. 2, 204), having statements and instructions stored thereon for execution by said hardware processor in correcting an output image to be rendered by said single digital output display screen in accordance with an image pre-filtering function.  As Ogilvie teaches in column 6, lines 5-29, a target image is treated as an initial displayed image being modified by a filter defined over time by patient manipulation 106 of the displayed images 214 through the user interface 240, 
wherein said image pre-filtering function receives as input said light-field optics parameter and a progressively adjustable vision correction parameter that corresponds to vision correction prescriptions and that is progressively adjusted to output, in real-time, a correspondingly corrected output image until said correspondingly corrected output image is observed by the user via said single digital output display screen and light-field optics layer to compensate for the user's reduced visual acuity and thereby fine tune their prescription.  As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes may be made via a slider bar, wheel rotation, or other interface 240 element for smoothly controlled continuous change to allow a user to bring an image “into focus”.
	However, Ogilvie does not explicitly teach of a two layer display.  Huang teaches the following:
a single digital output display screen and a light-field optics layer defined by a light-field optics parameter.  As Huang teaches in Page 12, the display is formed of a pinhole array mounted at a slight offset in front of an AppleiPod touch 4 screen® (digital display).  As Huang teaches throughout the reference, many parameters and algorithms are utilized to calculate vision correction, and 
wherein said image pre-filtering function receives as input said light-field optics parameter and a progressively adjustable vision correction parameter that corresponds to vision correction prescriptions.  As Huang further teaches in the abstract, 4D pre-filtering algorithms can produce the desired vision corrected imagery. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image correction method of Ogilvie with the layered display of Huang.  One of ordinary skill would have been motivated to have made such modification because as Huang teaches in the abstract, such layered display benefits a user with significantly higher resolution and contrast.

	Regarding claim 2, modified Ogilvie teaches the device of claim 1 as described above.  Ogilvie further teaches the following:
the fined tuned prescription is automatically calculated from a designated vision correction parameter corresponding thereto.  As Ogilvie at least suggests in column 7, lines 51-67, aberration data sets may be mapped to prescription value, therefore, the reverse would be possible, where a given prescription value would be mapped to aberration data.

Regarding claim 3, modified Ogilvie teaches the device of claim 1 as described above.  Ogilvie further teaches the following:
said progressively adjustable vision correction parameter is adjusted to fine tune the prescription based on a time of day.  As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes are made by the user.  Therefore, the user may make said changes “based on a time of day”.

Regarding claim 4, modified Ogilvie teaches the device of claim 1 as described above.  Ogilvie further teaches the following:
said progressively adjustable vision correction parameter is adjusted to fine tune the prescription based on ambient lighting.  As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes are made by the user.  Therefore, the user may make said changes “based on ambient lighting”.

Regarding claim 5, modified Ogilvie teaches the device of claim 1 as described above.  Ogilvie further teaches the following:
said non-transitory computer- readable medium has further statements and instructions stored thereon for execution by said hardware processor to implement and render an interactive graphical user interface (GUI) on said display, wherein said interactive GUI incorporates a dynamic vision correction scaling function -2-Application No.: 16/717023Filing Date:December 17, 2019that dynamically adjusts said progressively adjustable vision correction parameter in real-time in response to a designated interaction therewith via said GUI.  As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes may be made via a slider bar, continuous change to allow a user to bring an image “into focus”.  Further see Fig. 2, user interface 240.

Regarding claim 6, modified Ogilvie teaches the device of claim 5 as described above.  Ogilvie further teaches the following:
said dynamic vision correction scaling function comprises a graphically rendered scaling function and wherein said designated interaction comprises a continuous slide motion operation, and wherein said GUI is configured to capture and translate a given continuous slide motion operation to a corresponding adjustment to said progressively adjustable vision correction parameter scalable with a degree of said given slide motion operation.   As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes may be made via a slider bar, wheel rotation, or other interface 240 element for smoothly controlled continuous change to allow a user to bring an image “into focus”.  

Regarding claim 7, modified Ogilvie teaches the device of claim 6 as described above.  Ogilvie further teaches the following:
said graphically rendered scaling function comprises a substantially circular graphical scale and wherein said continuous slide motion operation consists of a substantially circular motion on said substantially circular graphical scale.  As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes may be made via a slider bar, wheel rotation, or other interface 240 element for smoothly controlled continuous change to allow a user to bring an image “into focus”.  

Regarding claim 11, modified Ogilvie teaches the device of claim 1 as described above.  Huang further teaches the following:
said light-field   As Huang teaches in Page 12, the display is formed of a pinhole array which is interpreted as encompassing a “parallax barrier”.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image correction method of Ogilvie with the layered display of Huang.  One of ordinary skill would have been motivated to have made such modification because as Huang teaches in the abstract, such layered display benefits a user with significantly higher resolution and contrast.

Regarding claim 12, Ogilvie teaches the device of claim 1 as described above.  Huang further teaches the following:
said light-field optics layer comprises a lenslet array.  As Huang teaches in Page 6, a lenslet array may be over the screen.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image correction method of Ogilvie with the layered display of Huang.  One of ordinary skill would have been motivated to have made such modification because as Huang teaches in the abstract, such layered display benefits a user with significantly higher resolution and contrast.

As per claim 14, Ogilvie teaches the following:
a non-transitory computer-readable medium, (see Fig. 2, 204), having statements and instructions stored thereon for execution by a hardware processor, (see Fig. 2, 202), to implement an application on an electronic device, (see abstract), the application for use by a user having reduced visual acuity to fine tune a prescription thereof corresponding with their reduced visual acuity, said statements and instructions executable by said hardware processor to: 
progressively adjust a progressively adjustable vision correction parameter corresponding to vision correction prescriptions.  As Ogilvie teaches in column 6, lines 5-29, a target image is treated as an initial displayed image being modified by a filter defined over time by patient manipulation 106 of the displayed images 214 through the user interface 240; 
correct an output image of the electronic device. As Ogilvie teaches in column 6, lines 5-29, a target image is treated as an initial displayed image being modified by a filter defined over time by patient manipulation 106 of the displayed images 214 through the user interface 240; and 
progressively output, in real-time, said correspondingly corrected output image via said single digital output display screen and said light-field optics layer until said correspondingly corrected output image is observed by the user via said single digital output display screen and said light-field optics layer to compensate for the user's reduced visual acuity and thereby fine tune their prescription.  As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes may be made via a slider bar, wheel rotation, or other interface 240 element for smoothly controlled continuous change to allow a user to bring an image “into focus”.  

 the electronic device comprising a single digital output display screen and a light-field optics layer defined by a light-field optics parameter.  As Huang teaches in Page 12, the display is formed of a pinhole array mounted at a slight offset in front of an AppleiPod touch 4 screen® (digital display).  As Huang teaches throughout the reference, many parameters and algorithms are utilized to calculate vision correction, and 
in accordance with an image pre-filtering function that receives as input said light-field optics parameter and said progressively adjustable vision correction parameter to output a correspondingly corrected output image via said single digital output display screen.  As Huang further teaches in the abstract, 4D pre-filtering algorithms can produce the desired vision corrected imagery. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image correction method of Ogilvie with the layered display of Huang.  One of ordinary skill would have been motivated to have made such modification because as Huang teaches in the abstract, such layered display benefits a user with significantly higher resolution and contrast.

Regarding claim 15, modified Ogilvie teaches the medium of claim 14 as described above.  Ogilvie further teaches the following:
wherein said non-transitory computer-readable medium has further statements and instructions stored thereon -4-Application No.: 16/717023Filing Date:December 17, 2019 for execution by said hardware processor to implement and render an interactive graphical user interface (GUI) on said digital output display screen, wherein said interactive GUI incorporates a dynamic vision correction scaling function that dynamically adjusts said vision correction parameter in real-time in response to a designated interaction therewith via said GUI, wherein said dynamic vision correction scaling function comprises a graphically rendered scaling function and wherein said designated interaction comprises a continuous slide motion operation, and wherein said GUI is configured to capture and translate a given continuous slide motion operation to a corresponding adjustment to said vision correction parameter scalable with a degree of said given slide motion operation.   As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes may be made via a slider bar, wheel rotation, or other interface 240 element for smoothly controlled continuous change to allow a user to bring an image “into focus”.  

Regarding claims 16 and 17, modified Ogilvie teaches the medium of claim 14 as described above.  The remaining limitations of claims 16 and 17 are substantially similar to those of claims 3 and 4, respectively, and are rejected using identical reasoning.

As per claim 19, Ogilvie teaches the following:
a method for fine tuning a vision correction prescription for a user having a reduced visual acuity, (see abstract), the method comprising: 
rendering an output image for visualization by the user.  See Fig. 1, step 102; 
correcting said output image in accordance with an image pre-filtering function that receives as input said light-field optics parameter and a progressively adjustable vision correction -5-Application No.: 16/717023Filing Date:December 17, 2019 parameter corresponding to vision correction prescriptions to output a correspondingly corrected output image via said single digital output display screen.  As Ogilvie teaches in column 6, lines 5-29, a target image is treated as an initial displayed image being modified by a filter defined over time by patient manipulation 106 of the displayed images 214 through the user interface 240; and 
progressively adjusting said progressively adjustable vision correction parameter to progressively output, in real-time, said correspondingly corrected output image via said single digital output display screen and said light-field n.  As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes may be made via a slider bar, wheel rotation, or other interface 240 element for smoothly controlled continuous change to allow a user to bring an image “into focus”.  
However, Ogilvie does not explicitly teach of a two layer display.  Huang teaches the following:
 via a single digital output display screen and a light-field optics layer defined by a light-field optics parameter.  As Huang teaches in Page 12, the display is formed of a pinhole array mounted at a slight offset in front of an AppleiPod touch 4 screen® (digital display).  As Huang teaches throughout the reference, many parameters and algorithms are utilized to calculate vision correction, and 
an image pre-filtering function that receives as input said light-field optics parameter.  As Huang further teaches in the abstract, 4D pre-filtering algorithms can produce the desired vision corrected imagery. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image correction method of Ogilvie with the layered display of Huang.  One of ordinary skill would have been motivated to have made such modification because as Huang teaches in the abstract, such layered display benefits a user with significantly higher resolution and contrast.

As per claim 20, Ogilvie teaches the following:
a network-enabled system for use by users having reduced visual acuity to fine tune a respective prescription thereof corresponding with their respective reduced visual acuity, (see abstract and column 11, lines 40-46), the system comprising: 
a network-accessible vision correction server.  As Ogilvie teaches in column 11, lines 40-46, “processes and/or hardware on a server computer; and 
a software application executable on each of a plurality of electronic devices, (see column 11, lines 40-46, “a client or peer”), 
a hardware processor, (see Fig. 2, 202), 
a non-transitory computer-readable medium, (see Fig. 2, 204), and 
a network communication interface, (see column 5, lines 1-12, “”network connectivity”),
 said software application comprising instructions executable by said hardware processor in correcting an output image to be rendered by said single digital output display screen in accordance with a designated image correction function, (see Fig. 1, 108), 
wherein said image correction function accounts for said light-field optics parameter and receives as input a progressively adjustable vision correction parameter that corresponds to vision correction prescriptions and that is progressively adjusted to output, in real-time, a correspondingly corrected output image until said correspondingly corrected output image is observed by a given user via said single digital output display screen and light field optics layer of a given one of said devices to compensate for a reduced visual acuity of said given user and thereby fine tune their prescription.  As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes may be made via a slider bar, wheel rotation, or other interface 240 element for smoothly controlled continuous change to allow a user to bring an image “into focus”.  
However, Ogilvie does not explicitly teach of a two layer display.  Huang teaches the following:
 each of said devices comprising a single digital output display screen and a light-field optics layer defined by a light-field optics parameter.  As Huang teaches in Page 12, the display is formed of a pinhole array mounted at a slight offset in front of an AppleiPod touch 4 screen® (digital display).  As Huang teaches throughout the reference, many parameters and algorithms are utilized to calculate vision correction, and 
wherein said image correction function accounts for said light-field optics parameter.  As Huang further teaches in the abstract, 4D pre-filtering algorithms can produce the desired vision corrected imagery. 


Regarding claim 21, modified Ogilvie teaches the system of claim 20 as described above.  The remaining limitations of claim 21 are substantially similar to those of claim 5 and are rejected using identical reasoning.

Regarding claim 23, modified Ogilvie teaches the system of claim 20 as described above.  Ogilvie further teaches the following:
the system comprises the plurality of electronic devices.  See column 11, lines 40-46.

As per claim 24, Ogilvie teaches the following:
a network-enabled method for fine tuning a vision correction prescription for a user having a reduced visual acuity, (see abstract and column 11, lines 40-46), the method comprising: 
providing the user access to a vision correction application executable on a given one of a plurality of remote electronic devices, a hardware processor, a non-transitory computer-readable medium, and a network communication interface to a network-accessible vision correction server, (see Fig. 2); 
rendering an output image for visualization by the user via said single digital output display screen and light-field optics layer of said given device.  See Fig. 1, step 102; 
correcting said output image in accordance with an image correction function that receives as input said light-field optics parameter and a progressively adjustable vision correction parameter corresponding to vision correction prescriptions to output a correspondingly corrected output image via said single digital output display screen and light field optics layer.  As Ogilvie teaches in column 6, lines 5-29, a target image is treated as an initial displayed image being modified by a filter defined over time by patient manipulation 106 of the displayed images 214 through the user interface 240; and
 progressively adjusting said progressively adjustable vision correction parameter to progressively output, in real-time, said correspondingly corrected output image via said single digital output display screen and said light-field optics layer until said correspondingly corrected output image is observed by the user via said single digital output display screen and said light- field optics layer to compensate for the user's reduced visual acuity and thereby fine tune their prescription.  As Ogilvie teaches in column 9, lines 37-56, discrete refraction changes may be made via a slider bar, wheel rotation, or other interface 240 element for smoothly controlled continuous change to allow a user to bring an image “into focus”.  
However, Ogilvie does not explicitly teach of a two layer display.  Huang teaches the following:
each of the devices comprising a single digital output display screen and a light-field optics layer defined by a light-field optics parameter.  As Huang teaches in Page 12, the display is formed of a pinhole array mounted at a slight offset in front of an AppleiPod touch 4 screen® (digital display).  As Huang teaches throughout the reference, many parameters and algorithms are utilized to calculate vision correction, and 
correcting said output image in accordance with an image correction function that receives as input said light-field optics parameter.  As Huang further teaches in the abstract, 4D pre-filtering algorithms can produce the desired vision corrected imagery. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image correction method of Ogilvie with the layered display of Huang.  One of ordinary skill would have been motivated to have made such modification because as Huang teaches in the abstract, such layered display benefits a user with significantly higher resolution and contrast.

Regarding claim 26, modified Ogilvie teaches the device of claim 1 as described above.  However, as described above, Ogilvie does not explicitly teach of a two layer display.  Huang teaches the following:
 said light field optics layer is layered on or spaced from said single digital output display screen.  As Huang teaches in Page 12, the display is formed of a pinhole array mounted at a slight offset in front of an AppleiPod touch 4 screen® (digital display).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image correction method of Ogilvie with the 

Claims 8-10, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogilvie in view of Huang as applied to claims 1, 20, and 24 above, and further in view of Buchheit (US 2012/0262477).

Regarding claim 8, modified Ogilvie teaches the device of claim 1.  However, Ogilvie does not explicitly teach of storing user profiles with vision correction parameters on a network.  Buchheit further teaches the following:
a communication interface operable to communicate over a network with a network-accessible vision correction resource having stored in association therewith a user profile associated with the user.  As Buchheit teaches in paragraph [0051], an option is available to store rendering adjustment settings in a separate screen goggles server to make access to these settings available to remote devices;
wherein identification of said user profile is communicated by the electronic device to said network- accessible resource via said communication interface to store a designated vision correction parameter corresponding with the fine-tuned prescription.  As Buccheit teaches in paragraph [0077], and shows in corresponding Fig. 5, each customization parameter is linked to a specific user.  As Buchheit teaches in paragraphs [0077] – [0079], an authorized user/device may access the server and associated user settings.


Regarding claim 9, modified Ogilvie teaches the device of claim 8.  However, as described above, Ogilvie does not explicitly teach of storing user profiles with vision correction parameters on a network.  Buchheit further teaches the following:
a given user profile, and said designated vision correction parameter stored in association therewith, are rendered accessible in response to a corresponding user login via a distinct electronic device.  As Buchheit teaches in paragraph [0055], and corresponding Fig. 3, 305, a logon screen is presented and utilized by a user to access a profile.  As Bucheit teaches in paragraph [0073], and corresponding Fig. 4, 440, in a case where a user account exists with pre-existing rendering adjustments, the screen or display is rendered through the customized resolution.
It would have been obvious to one of ordinary skill in the art at the time the application was made to have modified the vision correction of Ogilvie with the storage of user profiles of vision parameters on a network of Buchheit.  On of ordinary skill would have been motivated to have made such modification because such network usage would benefit a user of Ogilvie in allowing the user to utilize the vision correction method on different devices without requiring the user to re-enter visual parameters.

Regarding claim 10, modified Ogilvie teaches the device of claim 8 as described above.  Ogilvie further teaches the following:
the fined tuned prescription is automatically calculated from a designated vision correction parameter corresponding thereto.  As Ogilvie at least suggests in column 7, lines 51-67, aberration data sets may be mapped to prescription value, therefore, the reverse would be possible, where a given prescription value would be mapped to aberration data.

Regarding claim 22, modified Ogilvie teaches the system of claim 20 as described above.  The remaining limitations of claim 22 are substantially similar to those of claim 8 and are rejected using identical reasoning.

Regarding claim 25, modified Ogilvie teaches the method of claim 24 as described above.  The remaining limitations of claim 25 are substantially similar to those of claim 8 and are rejected using identical reasoning.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogilvie in view of Huang as applied to claims 1 and 14 above, and further in view of Huang et al. (US 6,483,485), hereinafter ‘485.

Regarding claim 13, modified Ogilvie teaches the device of claim 1.  However, Ogilvie does not explicitly teach of utilizing a front-facing camera and calculating distance for input in the image pre-filtering function.  ‘485 teaches the following:
further comprising a front- facing camera, (see Fig. 1, 12), wherein a distance from said digital output display screen and the user is calculated using information retrieved from said front-facing camera, (see abstract, “the distance between the VDT user and a display are determined”), and wherein said image pre-filtering function receives said distance as input to output said correspondingly corrected output image as a function thereof.  As ‘485 teaches in the abstract, a distance between a user and a display may be one of several factors utilized in calculating optimal display settings. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the vision correction method of Ogilvie with the distance determination of ‘485.  One of ordinary skill would have been motivated to have made such modification because as ‘485 teaches in column 1, lines 19-43, taking into consideration such contextual information, such as user distance, may benefit a user of Ogilvie in calculating display settings that best prevent strain to the user’s eyes.  Furthermore, Ogilvie suggests the use of distance in calculations in column 8, lines 42-61.

Regarding claim 18, modified Ogilvie teaches the medium of claim 14.  However, Ogilvie does not explicitly teach of utilizing a front-facing camera and calculating distance for input in the image pre-filtering function.  ‘485 teaches the following:
the non-transitory computer-readable medium further comprises statements and instructions operable to cause said hardware processor to access a display distance parameter representative of a distance between the user and the digital output display screen and execute said image pre- filtering function as a function of said distance.  As ‘485 teaches in the abstract, a distance between a user and a display may be one of several factors utilized in calculating optimal display settings. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the vision correction method of Ogilvie with the distance determination of ‘485.  One of ordinary skill would have been motivated to have made such modification because as ‘485 teaches in column 1, lines 19-43, taking into consideration such contextual information, such as user distance, may benefit a user of Ogilvie in calculating display settings that best prevent strain to the user’s eyes.  Furthermore, Ogilvie suggests the use of distance in calculations in column 8, lines 42-61.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Bunce et al. (US 6,309,117), teaches of storing a user color vision profile on a server.
-"No Need for Reading Glasses With Vision-Correcting Display", by Sarah Lewin, published 2014, discusses layered displays similar to applicant’s.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175